                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: /     /1,,,1/io
 VICTOR LOPEZ, and on behalf of all other
 persons similarly situated,
                                                                    19-CV-10075 (RA)
                                  Plaintiff,
                                                                          ORDER
                          V.

 BLAZIN WINGS, INC.,

                                  Defendant.

RONNIE ABRAMS, United States District Judge:

         No later than January 22, 2020, the parties shall jointly file a letter updating the Court as

to the status of this case.

SO ORDERED.
Dated:      January 21, 2020
            New York, New York

                                                    Ronni      ams
                                                    United States District Judge
